                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LEIGH GLASS,                                      Case No. 16-cv-02142-JD
                                                        Plaintiff,
                                   8
                                                                                           ORDER TO SHOW CAUSE
                                                  v.
                                   9

                                  10     U.S. DEPARTMENT OF HOUSING AND
                                         URBAN DEVELOPMENT, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On May 9, 2018, pro se plaintiff Leigh Glass filed a case management statement asking
                                  14   that “scheduling be postponed” and “setting a trial date be postponed,” to allow further attempts at
                                  15   settlement. Dkt. No. 61 at 4. The docket shows that no further activity has happened in the case
                                  16   since that date. Plaintiff Glass is ordered to show cause in writing by September 25, 2019, why
                                  17   the case should not be dismissed under Federal Rule of Civil Procedure 41(b), for failure to
                                  18   prosecute. Given the long period of inactivity, the case will administratively be closed pending
                                  19   further order.
                                  20          IT IS SO ORDERED.
                                  21   Dated: September 13, 2019
                                  22

                                  23
                                                                                                   JAMES DONATO
                                  24                                                               United States District Judge
                                  25

                                  26
                                  27

                                  28
